 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS

     

 

 

AMARILLO DIVISION DEC 2 2019
UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT
Plaintiff, § Deputy
Vv. : Criminal Action No. 2:19-CR-00135-Z-BR
HEATHE DWAYNE KULHANEK (1)
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 15, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Heathe Dwayne Kulhanek filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Heathe Dwayne Kulhanek
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Heathe Dwayne
Kulhanek; and ADJUDGES Defendant Heathe Dwayne Kulhanek guilty of Count One in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, December 2, 2019.

 

MAA THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
